Case 1:17-cr-00596-GBD Document 152 Filed 11/16/20 Page 1 of 1
Zz Sot

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee xX
UNITED STATES OF AMERICA, :
-against-
TONY MCCLAM,
17 Cr. 596 (GBD)
Defendant. :
eae a ial xX

GEORGE B. DANIELS, United States District Judge:
The Government’s unopposed motion to quash the subpoenas, (ECF No. 151), is

GRANTED. The Clerk of Court is directed to close the motion at ECF No. 151.

Dated: New York, New York
November 16, 2020

SO ORDERED.

Lisp B&B Dir

B. DANIELS
(hed ates District Judge

 

 

 
